


Exhibit 10.1


CHANGE IN TERMS AGREEMENT
Principal
$2,250,000.00
Loan Date
04-25-2012
Maturity
04-25-2013
Loan No
67777
Call /Coll
Account
Officer
JMW
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower: American Power Group, Inc.                 Lender:        Iowa State
Bank
2503 East Poplar                            Main Office
Algona, IA 50511                            5 E. Call Street
Algona, IA 50511
______________________________________________________________________________________________________
Principal Amount: $2,250,000.00     Date of Agreement: December 12, 2012
DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated April 25, 2012, in
the original loan amount of $2,250,00.00.
DESCRIPTION OF COLLATERAL. SECURITY AGREEMENT(S) DATED
02-25-2011, 03-04-2010, 1-4-2010, 1-4-2010, 10-21-2009, 9-21-2009, 9-9-2009,
11-9-2010
Secured Guaranty from GreenMan Technologies, Inc. dated 11-9-2010
Assignment of Deposit dated 11-9-2010 ($300,000.00 C.D.)
Security Agreements(s) dated 7-27-2009, 7-24-2009
Stock Transfer Agreement dated 3-4-2011 from Lew F. Boyd, Maurice E. Needham,
Lyle Jensen and Charles E. Coppa (Officers and Directors, 250,000 shares of
GMTI).
Stock Transfer Agreement dated 6-14-2011 from Lew F. Boyd, Maurice E. Needham,
Lyle Jensen and Charles E. Coppa (Officers and Directors, 250,000 shares of
GMTI).
Stock Transfer Agreement dated 12-19-2011 from GreenMan Technologies, Inc.
Officers and Directors (2,000,000 shares of GMTI).
Business Loan Agreement dated April 25, 2012
Commitment letter dated March 21, 2012.


This note is considered cross-collateralized/cross-defaulted with all existing
and future collateral/notes of American Power Group, Inc. and GreenMan
Technologies, Inc.


DESCRIPTION OF CHANGE IN TERMS. Lender hereby extends maturity date from April
26, 2013 to December 31, 2013.
All other terms to remain the same.


CONTINUING VALIDITY. Except as expressly charged by this Agreement, the terms of
the original obligation or obligations, Including all agreements evidenced or
securing the obligation(s), remain unchanged and In full force end effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It Is the Intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender In writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions at this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release but also to all such subsequent
actions.


PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


BORROWER:


AMERICAN POWER GROUP, INC.


By: /s/ Charles E. Coppa
Charles E. Coppa, Chief Financial Officer of
American Power Group, Inc.


LENDER:


IOWA STATE BANK


By: /s/ Jason Wartick
Jason Wartick, Vice President


